Title: To James Madison from John Smilie, 20 February 1809
From: Smilie, John
To: Madison, James



H. Representatives February 20th. 1809

The undersigned composing a part of the Representation from the State of Pennsylvania, having been informed that, David Holmes Esqr. of Virginia, is mentioned, as a fit and proper person, to be appointed Governor of the Mississippi Territory, beg leave to tender to the President of the United States, this testimonial of their approbation of Mr. Holmes, for that appointment.  The public Character of that Gentleman is so well known that it is unnecessary to enumerate the claims which he has to the confidence of the Government.

John Smilie
John Rea
David Bard
Benjn: Say
M Porter
Danl. Montgomery
Jacob Richards
Robert Brown
Samuel Smith

